 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     AUDREY B. HEMESATH
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:21-MC-00043-KJM-AC
12                 Plaintiff,                    STIPULATION AND ORDER EXTENDING TIME
                                                 FOR FILING A COMPLAINT FOR FORFEITURE
13         v.                                    AND/OR TO OBTAIN AN INDICTMENT
                                                 ALLEGING FORFEITURE
14   APPROXIMATELY $4,887.00 IN
     U.S. CURRENCY,
15
     APPROXIMATELY $3,220.00 SEIZED
16   FROM WELLS FARGO BANK
     ACCOUNT NUMBER 1937483152,
17
     APPROXIMATELY $403.73 SEIZED
18   FROM WELLS FARGO BANK
     ACCOUNT NUMBER 5677962762,
19
     APPROXIMATELY $1,270.00 SEIZED
20   FROM WELLS FARGO BANK
     ACCOUNT NUMBER 5660726653,
21
     APPROXIMATELY $3,293.00 SEIZED
22   FROM WELLS FARGO BANK
     ACCOUNT NUMBER 8833856241,
23
     APPROXIMATELY $1,428.38 SEIZED
24   FROM WELLS FARGO BANK
     ACCOUNT NUMBER 5213305906,
25
     APPROXIMATELY $98.95 SEIZED
26   FROM WELLS FARGO BANK
     ACCOUNT NUMBER 2601845668,
27

28
                                                   1
                                                                    Stipulation and Order to Extend Time
 1   APPROXIMATELY $3,328.20 SEIZED
     FROM WELLS FARGO BANK
 2   ACCOUNT NUMBER 8181175400,
 3   APPROXIMATELY $58.96 SEIZED
     FROM WELLS FARGO BANK
 4   ACCOUNT NUMBER 6636404649,
 5   APPROXIMATELY $2,120.75 SEIZED
     FROM WELLS FARGO BANK
 6   ACCOUNT NUMBER 2803490131,
 7   APPROXIMATELY $55.50 SEIZED
     FROM WELLS FARGO BANK
 8   ACCOUNT NUMBER 2693068070, AND
 9   APPROXIMATELY $2,075.96 SEIZED
     FROM WELLS FARGO BANK
10   ACCOUNT NUMBER 7472887384,
11
                    Defendants.
12

13          It is hereby stipulated by and between the United States of America and potential claimant Doo

14 Chul Kim (“claimant”), by and through their respective counsel, as follows:

15          1.      On or about November 25, 2020, claimant filed a claim in the administrative forfeiture

16 proceeding with the Internal Revenue Service-Criminal Investigation (“IRS-CI”) with respect to the

17 above-referenced defendant funds (hereafter collectively “defendant funds”), which were seized on

18 August 27, 2020 and September 4, 2020.

19          2.      The IRS-CI has sent the written notice of intent to forfeit required by 18 U.S.C. §

20 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

21 defendant funds under 18 U.S.C. § 983(a)(2)(A)–(E), and no person other than claimant has filed a claim

22 to the defendant funds as required by law in the administrative forfeiture proceeding.

23          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

24 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

25 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

26 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

27 That deadline was February 23, 2021.

28          4.      By Stipulation and Order filed February 25, 2021, the parties stipulated to extend to April
                                                        2
                                                                                Stipulation and Order to Extend Time
 1 23, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 3          5.      By Stipulation and Order filed May 3, 2021, the parties stipulated to extend to June 22,

 4 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 6          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 7 to August 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 9 forfeiture.

10          7.      Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

12 alleging that the defendant funds are subject to forfeiture shall be extended to August 20, 2021.

13

14 Dated: 6/21/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
15
                                                   By:    /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
17

18 Dated: 6/21/2021                                       /s/ Allen H. Kim
                                                          ALLEN H. KIM
19                                                        Attorney for potential claimant
                                                          Doo Chul Kim
20
                                                          (Authorized by phone)
21

22          IT IS SO ORDERED.

23 DATED: June 24, 2021.

24

25

26

27

28
                                                          3
                                                                                Stipulation and Order to Extend Time
